733 So. 2d 1054 (1999)
Walter M. KIRBY, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 98-4099.
District Court of Appeal of Florida, First District.
April 16, 1999.
Rehearing Denied May 26, 1999.
*1055 Walter M. Kirby, Jr., pro se.
Robert A. Butterworth, Attorney General, James W. Rogers, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges the summary denial of his motion for postconviction relief in which he asserted that his plea was involuntarily entered, because he was under the influence of psychotropic medications when he entered the plea, and that trial counsel was ineffective for permitting him to enter the plea while under the influence of the medication. We affirm, because the portions of the record attached to the order conclusively refute appellant's claim.
The plea agreement and colloquy show that appellant took Elavil within 24 hours before entering the plea, but he fully understood the plea and the proceedings. The trial judge specifically questioned appellant regarding the medication and whether it was adversely affecting his ability to comprehend or understand the plea or what was occurring. Appellant responded that it was not. Thus, the record conclusively refutes appellant's allegation and the trial court properly denied the claim. See McCutcheon v. State, 444 So. 2d 532 (Fla. 1st DCA 1984). Because the ineffectiveness claim was based on the same allegation, it, too, was properly denied.
AFFIRMED.
ERVIN, ALLEN and DAVIS, JJ., CONCUR.